CAPERTON, Judge,
Concurring:
I concur with the majority and write separately only to explicate Humbert’s argument that it should enjoy a 60-day rather than a one-year right of redemption.
I think the majority opinion is well-reasoned and will not reiterate such here. It suffices to say that to accept Humbert’s argument would put Humbert in a better position as a cross-claimant than if Hum-bert had filed a separate action to enforce its claim. No one would contest that a one-year right of redemption, controlled by KRS 426.530(1), would have applied if Humbert had filed a separate action. Sim*598ilarly, no one contests that the 60-day right of redemption, controlled by KRS 91.511, applies when the action is brought by a city, here the city of Florence. Thus, Humbert asserting a claim as a cross-claimant in an action wherein a city is a party puts Humbert in no better position than asserting the same claim in an action separate from the city. To do as Humbert suggests, would allow the period for redemption to turn upon the fortuitous circumstance of Humbert asserting its claim in an action where a city is a party. Regardless of who brings the action, the rights are particular to the parties. Therefore, Humbert, in moving the trial court for an order of sale, asserted its rights and made KRS 426.530(1) applicable. I concur.